Ingraham, J. (concurring):
I concur with Mr. Justice Scott. I also think that there was no evidence of negligence on the part of the defendant. The accident was caused by one of the horses stumbling, and the driver struck the horse with the whip, which caused the horse to jump forward, which sudden movement, as the plaintiff alleges, threw him from the platform. If, when the horse stumbled, the driver considered it necessary, to prevent the horse from falling, that lie should strike him with a whip, the striking of the horse was not negligence which made the defendant liable for the accident.
Judgment and order reversed, new trial ordered, costs to appellant to abide event. Order filed.